Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Claim(s) Status
Claims 2 and 5-7 has been cancelled and claims 4,8-16 are withdrawn. Accordingly, claims 1,3,4 and 8-16 are pending.

Withdrawn Rejections
	Applicant's amendments and arguments filed March 7, 2016  are acknowledged and have been fully considered.  
Claims 1,3,10 and 16  were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over YAMADA HIDEKAZU et al. (JP2007246495 A) in view of Hobbs (US Patent 6,273,929 B1.  This rejection is withdrawn in view of Applicant’s persuasive arguments.



Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner requested permission to do an examiner’s amendment to delete the phrase “wettable powder” from claim 13 so that there is antecedent basis for claims 1 and 8.   
Authorization for this examiner’s amendment was given in a telephone conversation with  Clifford J. Mass on March 17, 2022.
The application has been amended as follows:   
In the claims: 

	In claim 13 line 2, “or wettable powder,” has been deleted.

Rejoinder

Claims 1,3,10, and 16 are directed to an allowable agricultural composition. Pursuant to the procedures set forth in MPEP§§ 809, 821.04 and 1893.03(d), the remaining species, in the event that a generic or linking claim is deemed allowable and the claims of remaining species are dependent from such allowed genetic or linking 
Because all claims previously withdrawn from consideration under 37 C.F.R § 1.I41 have been rejoined, the election requirement as set forth in the Office action mailed on April 7, 2015 is hereby withdrawn. In view of the withdrawal of the requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, and 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
 The invention was found free of the prior art.  The novelty of the instant invention is an agricultural composition that is a blend of at least one insecticidal active ingredient selected from the group consisting of: cartap, fipronil, pirimicarb, buprofezine, thiachloprid, acetamiprid, clothianidin, chloropyrifos, diafenthiuron, novaluron, flubendiamide, spirotetramat, thiamethoxam, imidacloprid or salts thereof in the range of 0.1% to 10% of the total composition; b. elemental sulphur in the range of 30% to 90% of the total composition; c. zinc oxide or zinc sulphate in the range of 2% to 20% of the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Claims 1,3,4 and 8-16 (renumbered as 1-12) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617